Citation Nr: 1434745	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence exists to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel 




INTRODUCTION

The Veteran had active duty service from November 1975 until February 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder and denied in the first instance a claim for service connection for PTSD.  Jurisdiction of the claim has since been transferred to the RO in Wichita, Kansas. 

Based on the submission of new and material evidence, the Board is reopening the Veteran's claim for service connection for an acquired psychiatric disorder below.  The issue is then REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A prior November 1999 rating decision declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in addition to denying his claim of entitlement to service connection for PTSD; the Veteran's representative was appropriately notified of that decision and an appeal was not filed.  

2. Evidence since submitted of a current PTSD diagnosis is both "new" and "material." 








CONCLUSIONS OF LAW

1. Absent an appeal, the November 1999 rating decision previously declining to reopen his claim of entitlement to service connection for an acquired psychiatric disorder and denying his claim of service connection for PTSD is final and binding based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2. But there is new and material evidence since that decision to reopen this claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The last prior final RO decision was issued in November 1999.  At this time, the RO had characterized the Veteran's claims into two separate issues: one regarding an acquired psychiatric disorder and one regarding PTSD.  In its decision, the RO denied that the Veteran had submitted any new and material evidence to reopen his claim for service connection for an acquired psychiatric disorder in addition to denying service connection for PTSD.  The denial of service connection for PTSD was, in part, because "the available evidence does not show a confirmed diagnosis of posttraumatic stress disorder."  

The claims have since been recharacterized into one issue regarding an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In his current bid to reopen, the Veteran submitted an August 2010 VA treatment record which diagnosed him with paranoid schizophrenia and PTSD.  This evidence is new, as it has never before been considered by VA.  It is material because it shows a confirmed PTSD diagnosis, which was part of the basis for the previous final decision of record.  Thus, new and material evidence has been submitted and the Veteran's claim is reopened.  


ORDER

New and material evidence having been received, the issue of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Review of the claims file reveals that the majority of the Veteran's VA treatment records are not available for review.  There is notation in the physical file that because of the vast number of records, they would be uploaded to the electronic file.  However there are no VA treatment records contained in the Veteran's Virtual VA or Veterans Benefits Management System (VBMS) files.  Thus, these must be added on remand.  

Furthermore, in a June 2010 statement, the Veteran indicates he is receiving monthly "SSI" benefits for "his condition."  It is not clear whether the Veteran is receiving Social Security Administration (SSA) benefits for a psychiatric disability or Supplementary Security Income (SSI) benefits and thus, inquiry should be made to determine what he is receiving.   

Finally, the Veteran should be provided a VA compensation examination for his psychiatric conditions.  To date, one has never been performed.  He has, at least, confirmed diagnoses of both PTSD and paranoid schizophrenia, and has competently related his mental condition to a personal assault incident that he underwent while on active duty.  Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), he is entitled to an examination to provide an opinion regarding the etiology of his conditions.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran so that he may provide information concerning any outstanding treatment records, private or otherwise, regarding his acquired psychiatric conditions, as well as any corroboration for his claimed personal assault stressor.  Also associate the entirety of his VA medical records with the claims file, whether it be the physical or electronic version (Virtual VA or VBMS).

2. Request from SSA complete copies of all disability determinations it has made concerning the Veteran and copies of the medical records that served as the basis for any such decisions.  If these records are unavailable, a negative reply is required.

3. Then, schedule the Veteran a VA psychiatric examination.  The claims file, including a copy of this remand, must be reviewed by the examiner, and the examiner should note such review.  

For each psychiatric condition diagnosed, the examiner should state whether it is at least likely as not (at least a 50 percent probability) that the condition incurred in or is otherwise related to his active duty service.  In this regard, the examiner should consider the Veteran's lay statements regarding the alleged personal assault incident that occurred to him while on active duty service.  He/she must also consider the entirety of his service treatment and personnel records, including those that reference his "social and emotional problems" and his attempt to do harm to himself by taking an overdose of prescribed drugs, as well as his post-service treatment records, which indicate a history of alcohol and drug abuse.  

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Then readjudicate this claim on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran an SSOC concerning this claim and give him opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


